internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-104797-99 date date x y a b c d1 d2 d3 state court dear this letter responds to your date and subsequent correspondence submitted on behalf of x requesting a ruling as to whether x’s subchapter_s_election was terminated on d2 the information submitted states that x is a corporation organized under the laws of state a is the majority shareholder of x in d1 b and c were issued shares of x and all of the shareholders executed a cross stock purchase agreement which provided that the shareholders of x could not sell their shares of stock in x without first giving the other shareholders written notice of their intent to sell providing the terms of the proposed sale to the other shareholders and allowing the other shareholders a period of time to purchase the offered shares on d2 b and c attempted to transfer their shares in x to y a c_corporation owned and controlled by b and c b and c did not give notice of their intent to sell or offer the right to purchase the shares to a after learning of the attempted transfer of x stock to y a filed suit in court of state seeking to have the stock transfer declared void on d3 the court in state entered an order holding that the attempted transfer of x stock to y was void from its inception sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that an s election terminates whenever at any time on or after the st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation based solely on the facts and representations submitted because under the cross stock purchase agreement and under state law as determined by court b and c’s attempted stock transfer is void we conclude that x’s election did not terminate on d2 accordingly as the c_corporation was never a shareholder of x x will be treated as continuing to be an s_corporation from d2 and thereafter provided x’s s election was valid and has not otherwise been terminated under the provisions of sec_1362 x and all its current and prior shareholders including b and c must treat x as having been an s_corporation for the period from d2 to the present in addition as x will be treated as continuing to be an s_corporation x and its shareholders must treat b and c as the owners of any shares that b and c attempted to transfer to y and amend any prior tax returns that are inconsistent with this treatment of x as an s_corporation except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours branch j thomas hines senior technician reviewer office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
